Roe, C. J. Claimant seeks an award pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act. Ill.Rev.Stat. 1981, ch. 48, par. 281 et seq. The Court has reviewed Claimant’s application for benefits together with the written statement of decedent’s supervisor and has also reviewed the medical examiner’s certificate of death, the designation of beneficiary and the report of the Attorney General. From its consideration of these documents the Court finds: 1. A claim was filed herein by Kimberly Sobbe, widow of Kenneth J. Sobbe, who died on January 21, 1983, while on duty as a firefighter for the New Lenox Fire Protection District. 2. Kimberly Sobbe is entitled to any award authorized by this Court as beneficiary designated by the decedent, Kenneth J. Sobbe. 3. The decedent was on duty on the date of his death and was riding on a fire tanker which was involved in a traffic accident while responding to a call to the scene of a fire. Decedent was taken to a hospital where he was pronounced dead. 4. The medical examiner’s certificate of death lists the cause of death as extreme multiple injuries. 5. There is nothing in the circumstances to suggest that decedent’s death resulted from the wilful misconduct or intoxication of the decedent. 6. The facts as herein reported are in compliance with the requirements of the Law Enforcement Officers and Firemen Compensation Act. Ill. Rev. Stat. 1981, ch. 48, par. 281 et seq. By reason of the foregoing, it is hereby ordered that an award of $20,000.00 be, and is hereby made to Kimberly Sobbe, as designated beneficiary of Kenneth J. Sobbe, as is required by the provisions of the Law Enforcement Officers and Firemen Compensation Act, Ill. Rev. Stat. 1981, ch. 48, par. 281 et seq.